Title: From Thomas Jefferson to Samuel Mifflin, 11 April 1806
From: Jefferson, Thomas
To: Mifflin, Samuel


                        
                            Sir
                            
                            Washington Apr. 11. 06.
                        
                        The account lately recieved from you is unquestionably erroneous. I have made three applications to your
                            concern for sheet iron. 1. to mr Latrobe by a little memorandum given him in the beginning of 1803. of which I kept no
                            copy, but you have doubtless the original. but as it was to cover a flat on the top of my house, I know it must have been
                            for about 16. to 18. squares. a part of this was sent on in June, & the residue in October, and was paid for Dec. 9. to
                            mr Lenthall 330. D.
                        2. In 1804. Oct. I applied to mr Latrobe for 100. sheets which were furnished in Dec. and paid for to mr
                            Lenthall the May following. these were for the North wing of my offices. amount 178.25. 
                  3. In 1805. I applied for more to supply a deficiency in the last for the purpose intended & some gutters
                            of the house. this was furnished in Aug. & remitted to yourself in Dec. last, to wit 164.27. I inclose you a statement
                            of the whole as appears from my papers. the account you now send me, to wit 1803. May 28. 2. boxes and June 26. 1. do.
                            making 9 squares & a fraction, are undoubtedly the 3. boxes in the inclosed account dated May 24. & June 2. how the
                            small variations in dates and measure happened, perhaps some of your entries may shew. but the articles are the same &
                            were included in the general account paid to mr Lenthall & now in my possession. I am in hopes on further examination
                            you will see that these facts are correct and that the inexactitude has been in mr Shoemaker’s books. Accept my
                            salutations & respects.
                        
                            Th: Jefferson
                            
                        
                    